Exhibit 1 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 CIMATRON LIMITED CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Balance Sheets as of December 31, 2010 and 2009 F-3-F-4 Statements of Operations for the years ended December 31, 2010, 2009 and 2008 F-5 Statement of Shareholders’ Equity and Comprehensive Income (Loss) for the years ended December 31, 2010, 2009 and 2008 F-6-F-7 Statements of Cash Flows for the years ended December 31, 2010, 2009 and 2008 F-8-F-9 Notes to the Consolidated Financial Statements F-10-F-33 Brightman Almagor Zohar 1 Azrieli Center Tel Aviv 67021 P.O.B. 16593, Tel Aviv 61164 Israel Tel:+972 (3) 608 5555 Fax:+972 (3) 609 4022 info@deloitte.co.il www.deloitte.co.il REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Cimatron Ltd. We have audited the accompanying consolidated balance sheets of Cimatron Ltd (the "Company")and its subsidiaries as of December 31, 2010 and 2009 and the related statements of operations, shareholders' equity and comprehensive income (loss) and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements ofasubsidiary, which statementsreflect total assets constituting9% and 8% ofconsolidated total assets as of December 31, 2010 and 2009, respectively, and totalrevenues constituting30% , 28% and 24% of consolidated total revenues forthe yearsendedDecember 31, 2010, 2009 and 2008respectively .Thosestatements were audited by other auditor, whose report has been furnished to us and our opinion, insofar as it relates to the amounts included forthatsubsidiary, is based solely on the report ofthe other auditor. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation. We believe that our audits and the report of the other auditor provide a reasonable basis for ouropinion. In our opinion, based on our audits and report of the other auditor, such consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2010 and 2009 and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel-Aviv, Israel March 17, 2011 F - 2 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, Note 2 0 1 0 2 0 0 9 ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $983 and $1,404 as of December 31, 2010 and 2009 respectively 4 Other accounts receivable and prepaid expenses 5 Inventory Total current assets Deposits with insurance companies and severance pay funds 9 Property and equipment 6 Cost Less - accumulated depreciation Property and equipment, net Other assets Software development costs, net 7 - 40 Goodwill, net Other Intangible Assets Total other assets Total assets The accompanying notes are an integral part of the financial statements F - 3 CIMATRON LIMITED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (cont) December 31, Note 2 0 1 0 2 0 0 9 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Short-term bank credit 99 Related parties Trade payables Other liabilities and accrued expenses 8 Deferred revenues Total current liabilities Long-term liabilities Accrued severance pay 9 Long term loan 98 Deferred tax liability Contingent liabilities and commitments 10 - - Shareholders’ equity Cimatron Ltd. Shareholders’ equity: Share capital: 11 Ordinary shares of NIS 0.10 par value (Authorized - 19,950,000shares, issued and outstanding - 9,567,198 shares at December 31, 2010 and 9,560,698 at December 31, 2009) Additional paid-in capital and other capital surplus Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation adjustments ) ) Unrealized gain on other intangible assets and goodwill - Unrealized gain on derivative instruments Treasury stock, at cost; 607,956 and 475,410 shares atDecember31, 2010 and 2009 respectively ) ) Total Cimatron Ltd. shareholders’ equity Noncontrolling interest ) ) Total equity Total liabilities and shareholders’ equity The accompanying notes are an integral part of the financial statements. F - 4 CIMATRON LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Year ended December 31, Note 2 0 1 0 2 0 0 9 2 0 0 8 Revenues: 14a Products $ $ $ Maintenance and Services Total Cost of revenues 14b Products Services Total Gross profit Research and development expenses, net Selling, general and administrative expenses 14c Operating income (loss) ) Financial income (expenses), net 97 19 ) Other expenses (6
